DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Bahrami on 05/23/2022.

The application has been amended as follows: 

1-22.	(Canceled)

23.	(Currently Amended) A method executed by a user equipment (UE), the method comprising:
receiving a Downlink Control Information (DCI) format N0;
determining 
transmitting the NPUSCH based on the determination, such that transmission of the NPUSCH is based on early data transmission (EDT) when the modulation and coding scheme field indicates a value of 15, while the transmission of the NPUSCH is not based on the EDT when the modulation and coding scheme field does not indicate the value of 15.

24.	(Previously Presented) The method according to claim 23, wherein:
a Transport Block Size (TBS) of the NPUSCH is the same as a TBS of a second NPUSCH scheduled by a random access response grant and transmitted before the NPUSCH when the transmission of the NPUSCH is based on the EDT, and
the TBS of the NPUSCH comprises 88 bits when the transmission of the NPUSCH is not based on the EDT.

25.	(Previously Presented) A user equipment (UE) performing random access by interacting with a base station (BS), the UE comprising:
at least one processor; and
at least one memory that is coupled to the at least one processor, the at least one memory storing instructions, which when run by the at least one processor, performs the method according to claim 23.


26-29.	(Canceled)

30.	(Currently Amended) A user equipment (UE), comprising:
one or more non-transitory computer-readable media storing computer-executable instructions; and
at least one processor coupled to the one or more non-transitory computer-readable media and configured to execute the computer-executable instructions to:
receive a Downlink Control Information (DCI) format N0;
determine 
transmit the NPUSCH based on the determination, such that transmission of the NPUSCH is based on early data transmission (EDT) when the modulation and coding scheme field indicates a value of 15, while the transmission of the NPUSCH is not based on the EDT when the modulation and coding scheme field does not indicate the value of 15.

31.	(Previously Presented) The UE according to claim 30, wherein:
a Transport Block Size (TBS) of the NPUSCH is the same as a TBS of a second NPUSCH scheduled by a random access response grant and transmitted before the NPUSCH when the transmission of the NPUSCH is based on the EDT, and
the TBS of the NPUSCH comprises 88 bits when the transmission of the NPUSCH is not based on the EDT.

32.	(Currently Amended) A base station (BS), comprising:
one or more non-transitory computer-readable media storing computer-executable instructions; and
at least one processor coupled to the one or more non-transitory computer-readable media and configured to execute the computer-executable instructions to:
transmit, to a user equipment (UE), a Downlink Control Information (DCI) format N0, wherein the UE determines 
receive, from the UE, the NPUSCH based on the determination of the UE, such that reception of the NPUSCH is based on early data transmission (EDT) when the modulation and coding scheme field indicates a value of 15, while the reception of the NPUSCH is not based on the EDT when the modulation and coding scheme field does not indicate the value of 15.

33.	(Previously Presented) The BS according to claim 32, wherein:
a Transport Block Size (TBS) of the NPUSCH is the same as a TBS of a second NPUSCH scheduled by a random access response grant and received before the NPUSCH when the reception of the NPUSCH is based on the EDT, and
the TBS of the NPUSCH comprises 88 bits when the reception of the NPUSCH is not based on the EDT.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2019/0159260 A1 to Charbit et al. (hereinafter “Charbit”) discloses schemes pertaining to NB-IoT physical random access channel (PRACH) resource partitioning and multiple grants in random access response (RAR) for early data transmission (EDT. A network node schedules multiple grants for EDT during a random access (RA) procedure with a user equipment (UE). The network node transmits to the UE a message indicating the multiple grants mapped to a maximum broadcast transport block size (TBS) configured for each of one or more preamble resource of a plurality of preamble resources. The UE calculates a TBS that fits an uplink (UL) data packet of the UE. The UE selects one or more PRACH resources for EDT for the TBS based on a wireless communication coverage of the UE by the network node. The UE transmits to the network node in the RA procedure a first message (Msg1) indicating the selected one or more PRACH resources. Charbit does not explicitly disclose A method executed by a user equipment (UE), the method comprising: receiving a Downlink Control Information (DCI) format N0; determining computer-readable media storing computer-executable instructions; and at least one processor coupled to the one or more non-transitory computer-readable media and configured to execute the computer-executable instructions to: transmit, to a user equipment (UE), a Downlink Control Information (DCI) format N0, wherein the UE determines .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 23-25 and 30-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476